Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4th August 2021, 24th November 2021, 8th February 2022 and 12th July 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 8, 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frederiksen et al (US 2009/0083424 A1).
Claim 8 (similarly Claim 1). Frederiksen shows a wireless transmit/receive unit (WTRU) (fig. 6: UE 14), the WTRU comprising:  	a processor operatively coupled to a transceiver (fig. 6: DP 18 + TRANS 22),  	the processor and transceiver configured to  	receive a downlink control transmission in a first bandwidth portion of a cell bandwidth ([0137] lines 9-10: the first portion may be referred to as a type field), wherein  	the downlink control transmission includes downlink control information (DCI) ([0137] lines 7-8: the mapping schemes may be referred to as downlink control information (DCI) formats), wherein the DCI includes resource block allocation information ([0138] lines 8-10: the different mapping schemes (e.g. the DCI formats) may be referred to using a number (e.g. format 0, 1, 1A and/or 2)), wherein  	a size of the resource block allocation information is based on a number of resource blocks of the first bandwidth portion ([0045]: the invention afford flexibility while still attempting to reduce the size of the header structure wherein the starting point for this invention is that there is a single header for different approaches (e.g. approach 1 and approach 2) which indicates how to interpret the bitmap for the resource allocation); and  	the processor and transceiver configured to  	receive a data transmission in a set of resource blocks of a second bandwidth portion of the cell ([0137] lines 10-12: the second portion may be referred to as a resource allocation (e.g. information comprising or consisting of the actual resource allocation)), wherein  	the second bandwidth portion is determined from the resource block allocation information (see above), wherein  	the set of resource blocks is determined by scaling a number of resource blocks by a value greater than one based on a bandwidth of the second bandwidth portion ([0060] lines 1-2: a greater or fewer number of bits may be used for one or more of the respective fields), wherein  	the second bandwidth portion is larger than the first bandwidth portion (fig. 3: portions (ii), (iii), (iv) and (v) are larger than portion (i); [0055]-[0059]).
Claim 9 (similarly claim 2). Frederiksen shows the WTRU of claim 8, wherein the value is further based on a bandwidth of the first bandwidth portion ([0055]: approach 1 or 2 in bit; [0081]: the first portion is indicative of whether the specific mapping scheme comprises a full BW scheme or a reduced BW scheme – implies a bit value).
Claim 12 (similarly claim 5). Frederiksen shows the WTRU of claim 8, wherein  	the DCI includes an indication associated with virtual resource block (VRB) to physical resource block (PRB) mapping ([0116]: PRB; [0137] lines 1-3: VRB).
---------- ---------- ----------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 4, 6, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Frederiksen et al in view of Lee et al (US 2017/0272295 A1).
Claim 10 (similarly claim 3). Frederiksen shows the WTRU of claim 8; Frederiksen does not expressly describe wherein the resource allocation information indicates a length of the number of resource blocks, wherein the length is associated with the first bandwidth portion is N resource blocks and the length associated with the second bandwidth portion is the value times N.Lee teaches feature of resource allocation information indicating a length of a number of resource blocks, wherein the length is associated with a first bandwidth portion is N resource blocks and the length associated with the second bandwidth portion is the value times N (figs. 14 and 15; [0317]: interleavers for respective resource units corresponding to a 1, 2, . . . , K multiple of a subblock may be configured, and a resource unit, that is, N times (N=M*K) of the subblock, may be segmented into M resource blocks).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature as taught by Lee in the WTRU of Frederiksen to improve of spectrum efficiency and area throughput.
Claim 11 (similarly claim 4). Frederiksen shows the WTRU of claim 8; Frederiksen does not expressly describe wherein the resource allocation information includes a bit map, wherein  	the bitmap for the first bandwidth portion indicates N resource blocks and the bitmap for the second bandwidth portion indicates the value times N resources blocks.Lee shows a bitmap for the first bandwidth portion indicates N resource blocks and a bitmap for the second bandwidth portion indicates the value times N resources blocks (figs. 14 and 15; [0317]: a K times (Kx) interleaver may be used in M K times resource units or bits distributed by a segment parser as described above may be interleaved by a K times interleaver).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the bitmap feature as taught by Lee in the bitmap of Frederiksen to improve of spectrum efficiency and area throughput.
Claim 13 (similarly claim 6). Frederiksen shows the WTRU of claim 12; Frederiksen does not expressly describe wherein the indication is associated with interleaved mapping.Lee teaches DCI indication being associated with interleaved mapping ([0276]: interleaving parameters of interleavers in which data is entered in row and data is read out in column).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature as taught by Lee in the WTRU of Frederiksen to improve of spectrum efficiency and area throughput.
 	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Frederiksen et al in view of Lee et al (US 10,616,020 B2).
Claim 14 (similarly claim 7). Frederiksen shows the WTRU of claim 8; Frederiksen does not expressly describe wherein the processor and transceiver are configured to  	receive a second downlink control transmission in the second bandwidth portion, wherein a size of a second resource block allocation information of the second downlink control transmission is based on the bandwidth of the second bandwidth portion.Lee teaches feature of receiving a second downlink control transmission in the second bandwidth portion (col. 36 lines 16-19: the second part is allocated to the at least the second STA in units of at least one resource unit, wherein the at least one resource unit is K times a minimum resource unit), wherein a size of a second resource block allocation information of the second downlink control transmission is based on the bandwidth of the second bandwidth portion (col. 36 lines 31-44: each portion of the one or more non-contiguous resource units includes at least one pilot tone, wherein one or more contiguous resource units are allocated to the at least the second STA when the band-selection mode is configured, wherein the at least one resource unit is interleaved using an interleaving scheme corresponding to N times the minimum resource unit, wherein N is an integer less than or equal to P, and wherein, when K is equal to P times N, the at least one resource unit is divided into P resource blocks, and each of the P resource blocks is interleaved using the interleaving scheme corresponding to N times the minimum resource unit).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature as taught by Lee in the WTRU of Frederiksen to improve of spectrum efficiency and area throughput.
---------- ---------- ----------
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Zhang et al, US 2019/0053241 A1: a communication system, comprising a base station configured to: send a broadcast message comprising a first bandwidth of one carrier to a user equipment (UE); determine, for the UE, a second bandwidth of the one carrier, the second bandwidth comprising a bandwidth that is used to determine resource block allocation information in downlink control information and a value of the second bandwidth is independent of a value of the first bandwidth; and send, using dedicated signaling, the second bandwidth of the one carrier to the UE; the UE configured to: receive, from the base station, the first bandwidth of the one carrier; receive, from the base station through the dedicated signaling, the second bandwidth of the one carrier; and communicate with the base station according to the second bandwidth.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        25th August 2022